Per Curiam.
The president of the corporation advised the bank in his absence to “ honor all checks signed by the following two persons: Mr. Albert Dubrow and Mrs. P. Goodman, both signatures to be required.” A check for $100 was drawn for the corporation in the absence of the president and signed Ajax Appliance Corporation, Albert Dubrow, president, and on the back there were the names “ Albert Dubrow ” and “ P. Goodman.” The absence of the name “ P. Goodman ” on the front of the check was not a violation of instructions. The spirit of the letter of January 30,1934, was fully complied with. The distinction between a signature on the face and an indorsement on the back, so material in many instruments involving the Negotiable Instruments Law, has no application here.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits.
All concur. Present — Lydon, Levy and Frankenthaler, JJ.